Citation Nr: 0833175	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-05 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of VA non-service-connected death 
pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974.  The veteran died in January 2001.  His 
surviving spouse is the appellant in this case.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 decision by the VA Pension 
Center, which denied the appellant's claim to have death 
pension benefits restored.  Subsequently, the RO continued to 
deny her claim, and in July 2004, she submitted a notice of 
disagreement.  The appeal was remanded for additional 
development in January 2007.  


FINDINGS OF FACT

1.  Effective June 26, 2003, the appellant's total family 
income, with application of the hardship exclusion, exceeded 
the maximum payable rate of pension for a surviving spouse 
with two dependents.  

2.  Effective August 1, 2003, the appellant's total family 
income, with application of the hardship exclusion, was less 
than the maximum payable rate of pension for a surviving 
spouse with two dependents by approximately $16 per month.  

3.  Effective August 1, 2004, the evidence is not sufficient 
to show that the appellant was entitled to death pension 
benefits.  


CONCLUSIONS OF LAW

1.  Effective June 26, 2003, the criteria for entitlement to 
payment of death pension benefits were not met.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2007). 

2.  Effective August 1, 2003, the criteria for entitlement to 
payment of death pension benefits were met.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2007). 

3.  Effective August 1, 2004, the criteria for entitlement to 
payment of death pension benefits were not met.  38 U.S.C.A. 
§ 1541 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  The Board observes that the 
appellant has been provided with misleading and erroneous 
information on several occasions in connection with her claim 
for death pension benefits, as will be explained below.  
However, for the time period prior to August 1, 2004, the 
essential facts are not in dispute, and the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  

For the time period prior to August 1, 2004, as discussed 
below, all relevant income and expense information is on 
file, and there is no indication that any additional notice 
or development would aid the appellant in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Under these circumstances, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would only serve to further delay the adjudication of her 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  

For the time period beginning August 1, 2004, the appellant 
did not respond to the August 2007 request, pursuant to the 
January 2007 remand, for information regarding income and 
expenses.  If a claimant wishes help, he/she cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Dusek v.  Derwinski, 2 Vet.  App. 522 (1992) 
(quoting Wood v.  Derwinski, 1 Vet. App. 190, 193 (1991)).  
Although VA has verified SSA benefits for that period, the 
appellant has not confirmed that there was no other family 
income, nor has she provided information regarding hardship 
or medical expenses which may be considered in her favor.  
Thus, there is no further duty to notify or assist the 
appellant in the development of her claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

The appellant is the surviving spouse of a veteran who had 
qualifying wartime service, and she has been found to be 
basically eligible for death pension benefits.  38 U.S.C.A. 
§ 1541; 38 C.F.R. § 3.23.  However, death pension benefits 
may only be paid if the appellant's income is below a certain 
amount, called the "maximum rate."  Id. This is the amount 
of pension she would be entitled to if she did not have any 
income at all.  If she has income, but it is less than this 
maximum amount, this income will be subtracted from the 
amount of pension she receives.  In other words, for every 
dollar of income she receives, the pension is reduced by that 
amount.  If, however, her income is higher than the "maximum 
rate," she is not entitled to any pension.  

In determining income for this purpose, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  SSA 
survivor's benefits are not among the excluded benefits.  See 
38 C.F.R. § 3.272.  Under certain circumstances, however, 
part or all of a child's available income may be excluded 
(subtracted) from the countable family income.  The 
regulations pertaining to this exclusion, known as the 
"hardship exclusion," are as follows:  

Hardship exclusion of child's available income.  When 
hardship is established under the provisions of Sec. 
3.23(d)(6) of this part, there shall be excluded from 
the available income of any child or children an amount 
equal to the amount by which annual expenses necessary 
for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement 
computed without consideration of this exclusion.  The 
amount of this exclusion shall not exceed the available 
income of any child or children, and annual expenses 
necessary for reasonable family maintenance shall not 
include any expenses which were considered in 
determining the available income of the child or 
children or the countable annual income of the veteran 
or surviving spouse.  38 C.F.R. § 3.272(m) (2007); see 
38 U.S.C.A. §  1521(h) (West 2002).  

A child's income shall be considered "reasonably 
available" when it can be readily applied to meet the 
veteran's or surviving spouse's expenses necessary for 
reasonable family maintenance, and "hardship"' shall 
be held to exist when annual expenses necessary for 
reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement.  
Expenses necessary for reasonable family maintenance 
include expenses for basic necessities (such as food, 
clothing, shelter, etc.) and other expenses, determined 
on a case-by-case basis, which are necessary to support 
a reasonable quality of life.  38 C.F.R. § 3.23(d)(6) 
(2007).  

Simply put, a hardship exclusion of a child's income may be 
granted if the family's reasonable annual expenses are higher 
than the total family income, including VA pension.  If so, 
the expenses may be used to reduce the child's countable 
income, up to the amount of the excess expenses, or the 
child's income, whichever is less.  

Effective March 5, 2001, the appellant was awarded VA non- 
service-connected death pension benefits.  The January 2002 
notification to her of this award contained the misleading 
statement that "We counted the $7,613.00 in hardship 
expenses . . ."  In fact, what the RO apparently meant by 
"hardship expenses" were the total annual expenses claimed 
by the appellant, in statements dated in March 2001 and 
September 2001.  None of these expenses, however, were 
applied to reduce her countable income, as they did not 
exceed the maximum applicable pension rate of $9,754 
effective at that time.  Since, for a hardship exclusion, 
expenses must exceed total family income, including VA 
pension calculated without consideration of the expenses, 
under no circumstances can a hardship exclusion be applied to 
reduce income, if the amount of the expenses is less than the 
maximum pension rate.  In this case, the total family 
expenses reported by the appellant were no more than $7,613 
per year, less than the maximum pension rate of $9,754.  
Therefore, although the information provided to her was 
misleading, the actual calculations, based on her reported 
income and expenses, were correct.  

Payments were discontinued as of April 2002 because total 
family income, derived from monthly income from the Social 
Security Administration (SSA) payable to her and for her two 
children, exceeded the maximum allowable rate.  The change in 
her countable income was due to the completion of the one 
year period during which expenses of the last illness and 
burial were applied to reduce her family countable income.  
See 38 C.F.R.  § 3.272(h) (exclusions from income include the 
expenses of the veteran's last illness and burial and for the 
veteran's just debts, debts not incurred to secure real or 
personal property, if paid by the appellant).  She did not 
appeal that termination of her death pension benefits. 

In June 2003, the appellant applied for reinstatement of her 
death pension benefits.  She submitted an "Application for 
Exclusion of Children's Income" form, in which she reported 
total monthly household expenses of $990 per month ($11,880 
per year), which would increase to $1,080 per month ($12,240 
per year) beginning in August, with the new school year.  She 
also stated that her only income was from SSA.  SSA income 
for her family, as verified by the RO in October 2003, was 
$925 per month ($11,100 per year).  Thus, total expenses 
exceeded total income, as well as the maximum pension rate at 
that time of $10,160.  

However, she was erroneously informed by the RO, in October 
2003, first of all, that her claim for hardship exclusion of 
the children's income was denied because "your annual income 
does not meet or exceed your annual expenses."  In fact, for 
a hardship exclusion, the exact opposite must be shown, i.e., 
annual expenses must exceed annual income.  See 38 C.F.R. § 
3.272(m) (2007).  Next, the RO stated her expenses were $958 
per month, but this was based on the RO's revision of her 
reported school expenses for the children from the $150 per 
month reported by the appellant to $118 per month.  The RO 
applied, for unknown reasons, the revised, lower amount from 
the expenses she had reported over 2 years earlier, in March 
2001.  As noted above, the monthly family expenses were 
actually $990, increasing to $1,020 per month in August 2003.  
Finally, the RO erroneously stated that her annual income was 
$986.67 per month ($11,840 per year), despite having obtained 
verification from SSA, that day, that her family SSA income 
totaled $925 per month ($11,100 per year).  In fact, the RO 
was applying the same income counted in April 2002, when a 
retroactive SSA award of $443 received by each of the 
children in May or June, 2001, was still being annualized.  
See 38 C.F.R. § 3.271(a)(3) (2007) (nonrecurring income will 
be counted for a full 12-month period following receipt of 
the income).  

Notwithstanding these errors on the part of the RO, however, 
applying the undisputed income and expense information to the 
correct calculations results in only a modest gain to the 
appellant of no more than $16 per month.  As noted above, a 
hardship exclusion only allows the child's income to be 
excluded up to the amount of the excess expenses, or the 
child's income, whichever is less.  The amount of the 
"hardship exclusion" must then be subtracted from the 
child's income.  However, in this case, since the total 
family income exceeds the maximum rate of pension, any 
resulting pension entitlement will be less than the 
"hardship exclusion."  Thus, to recap, in this case, the 
amount which can be considered for hardship exclusion is the 
amount by which expenses exceed income.  If, however, her 
income is higher than the maximum rate, she is not entitled 
to any pension.  If her countable income is less than this 
amount, she is entitled only to the amount which brings her 
total income, including the pension, up to the maximum rate 
payable.  Once her income reaches the maximum rate, she may 
not receive any additional VA pension, regardless of 
hardship.  

To illustrate, for the period from June 26, 2003, to July 31, 
2003, her claimed expenses were $990 per month ($11,880 per 
year), and her income was $925 per month ($11,100 per year).  
The $780 difference (for the year) between the two is the 
"hardship exclusion"; this amount is subtracted from the 
children's income to reduce total countable income to $10,320 
per year, which exceeds the maximum pension rate of $10,160.  
Therefore, even with the hardship exclusion, her total 
countable family income exceeded the maximum rate for this 
period.  

Effective August 1, 2003, however, the appellant stated that 
her children's school expenses increased from $150 per month 
to $180 per month.  The Board finds this reasonable.  Thus, 
her claimed expenses totaled $1,020 per month, or $12,240 per 
year, while income remained at the rate of $11,100.  The 
difference of $1,140, the "hardship exclusion," reduces 
countable income to $9,960, which is $200 less than the 
maximum pension rate of $10,160, or $16 per month.  Thus, she 
is entitled to death pension at the rate of $16 per month 
beginning August 1, 2003.  

In May 2004, the appellant notified VA that her countable 
income was going to change as soon as her son reached the age 
of 18 on August 15, 2004.  She stated that her son's SSA 
benefits would cease as of that date.  She was informed that 
the RO could not award benefits based on future changes in 
income, but that she should submit an Eligibility 
Verification Report (EVR) once she became eligible.  In 
response, she submitted an Eligibility Verification Report 
(EVR) in July 2004, reporting SSA benefits as the only income 
for herself and her two children.  She apparently did not 
understand that this EVR was provided for her to submit after 
her son's SSA benefits were discontinued, in August 2004.  
SSA has since verified that her son's benefits were 
terminated August 1, 2004, while her own benefits were 
increased, for a total family SSA income of $708 per month 
($8,496 per year), effective August 1, 2004.  However, once 
her son turned 18, he was no longer her dependent for VA 
purposes, unless he was attending a school approved by VA.  
See 38 C.F.R. § 3.57(a) (2007).  

The appellant did not respond to the remand request for 
additional information regarding her income and expenses for 
this time period.  Therefore, entitlement to death pension 
benefits beginning August 1, 2004, is not established because 
the appellant has not provided sufficient information.  There 
being insufficient evidence to determine whether the 
appellant would be entitled to death pension benefits from 
that date, the claim must be denied, for the period beginning 
August 1, 2004.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, 
and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The appellant has contended that her SSA benefits have 
nothing to do with VA benefits, and should not be counted.  
However, the law requires that all income from any source be 
counted, unless specifically included; SSA survivor's 
benefits are not excluded.  See 38 C.F.R. §§ 3.271, 3.272.  
Congress has determined, by statute, the maximum amount of 
death pension payable, and the Board is bound in its 
decisions by applicable statutes enacted by Congress.  
Payments of monetary benefits from the Federal Treasury must 
be authorized by statute, notwithstanding incomplete or even 
erroneous information provided, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  In other words, unless an individual meets all of 
the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  In this case, 
based on the undisputed information provided by the appellant 
as to expenses, and by SSA as to income, she is only entitled 
to VA death pension benefits in the monthly amount of 
approximately $16, and this only for a limited period of 
time.  Effective August 1, 2004, she is not entitled to any 
death pension benefits, as she did not provide requested 
income and expense information, which is not otherwise 
available to VA.  


ORDER

Effective June 26, 2003, entitlement to death pension 
benefits is denied.  

Effective August 1, 2003, entitlement to death pension 
benefits is granted, subject to the regulations governing the 
payment of monetary benefits.  

Effective August 1, 2004, entitlement to death pension 
benefits is denied.  


____________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


